STOCK OPTION GRANT NOTICE AND

 

STOCK OPTION AGREEMENT

 

Young Innovations, Inc. (the “Company”) grants to the holder listed below
(“Participant”) an option to purchase the number of shares of the Company’s
common stock, par value $0.01 (“Shares”) set forth below (the “Option”) under
its 2006 Long-Term Incentive Plan (the “Plan”). The Option is subject to all of
the terms and conditions set forth in this Notice and in the Stock Option
Agreement attached as Exhibit A (the “Stock Option Agreement”) and the Plan,
which are incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Grant
Notice and the Stock Option Agreement.

 

Participant:

________________________________

 

Grant Date:

________________________________

 

Total Number of Shares

 

 

Subject to the Option:

________________________________

 

Exercise Price per Share:

________________________________

 

Total Exercise Price:

________________________________

 

Expiration Date:

________________________________

 

Type of Option:

Incentive Stock Option / Nonstatutory Stock Option

 

Vesting Schedule:

________________________________

________________________________

________________________________

 

By signing below, Participant agrees to be bound by the terms and conditions of
the Plan, the Stock Option Agreement and this Grant Notice. Participant has
reviewed the Stock Option Agreement, the Plan and this Grant Notice in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Stock Option Agreement and the Plan. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator of the Plan upon any questions arising under the Plan or relating
to the Option.

 

 

Company

Participant

 

1

 

--------------------------------------------------------------------------------



EXHIBIT A

 

To Stock Option Grant Notice

To

Stock Option Agreement

 

The Company has granted to Participant an option under the Company’s 2006
Long-Term Incentive Plan (the “Plan”) to purchase the number of Shares indicated
in the attached Stock Option Grant Notice (the “Grant Notice”).

 

ARTICLE 1

 

General

 

1.1         Defined Terms. Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan and the Grant Notice.

1.2         Incorporation of Terms of Plan. The Option is subject to the terms
and conditions of the Plan which are incorporated herein by reference.

 

ARTICLE 2

 

Grant of Option

 

2.1         Grant of Option. In consideration of Participant’s past and/or
continued employment with or service to the Company or an Affilate and for other
good and valuable consideration, effective as of the Grant Date set forth in the
Grant Notice (the “Grant Date”), the Company irrevocably grants to Participant
the Option to purchase any part or all of an aggregate of the number of Shares
set forth in the Grant Notice, upon the terms and conditions set forth in the
Plan and this Agreement. Unless designated as a Nonstatutory Stock Option in the
Grant Notice, the Option shall be an Incentive Stock Option to the maximum
extent permitted by law.

2.2         Exercise Price. The exercise price of the Shares subject to the
Option shall be as set forth in the Grant Notice, without commission or other
charge; provided, however, that the price per share of the Shares subject to the
Option shall not be less than 100% of the Fair Market Value of a Share on the
Grant Date. Notwithstanding the foregoing, if this Option is designated as an
Incentive Stock Option and Participant owns (within the meaning of Section
424(d) of the Code) more than 10% of the total combined voting power of all
classes of stock of the Company or any “subsidiary corporation” of the Company
or any “parent corporation” of the Company (each within the meaning of Section
424 of the Code), the price per share of the Shares subject to the Option shall
not be less than 110% of the Fair Market Value of a Share on the Grant Date.

 

2

 

--------------------------------------------------------------------------------



2.3         Consideration to the Company. In consideration of the grant of the
Option by the Company, Participant agrees to render faithful and efficient
services to the Company and its Affiliates. Nothing in the Plan or this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or any Affiliate or shall interfere with or restrict in
any way the rights of the Company and its Affiliates, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or its
Affiliates and a Participant.

 

ARTICLE 3

 

Period of Exercisability

 

 

3.1

Commencement of Exercisability.

(a)          Subject to Sections 3.3, 5.7, 5.9, and 5.14, the Option shall
become vested and exercisable in such amounts and at such times as are set forth
in the Grant Notice.

(b)          No portion of the Option that has not become vested and exercisable
at the date of Participant’s Termination of Service shall thereafter become
vested and exercisable, except as may be otherwise provided by the Administrator
or as set forth in a written agreement between the Company and Participant.

3.2         Duration of Exercisability. The installments provided for in the
vesting schedule set forth in the Grant Notice are cumulative. Each such
installment which becomes vested and exercisable pursuant to the vesting
schedule set forth in the Grant Notice shall remain vested and exercisable until
it becomes unexercisable under Section 3.3.

3.3         Expiration of Option. The Option may not be exercised to any extent
by anyone after the first to occur of the following events:

 

(a)

The expiration of five years from the Grant Date;

(b)          If this Option is designated as an Incentive Stock Option and
Participant owned (within the meaning of Section 424(d) of the Code), at the
time the Option was granted, more than 10% of the total combined voting power of
all classes of stock of the Company or any “subsidiary corporation” of the
Company or any “parent corporation” of the Company (each within the meaning of
Section 424 of the Code), the expiration of five years from the Grant Date;

(c)          The expiration of three months from the date of Participant’s
Termination of Service, unless such termination occurs by reason of
Participant’s death, Disability or Participant’s discharge for Cause;

(d)          The expiration of one year from the date of Participant’s
Termination of Service by reason of Participant’s death or Disability; or

 

3

 

--------------------------------------------------------------------------------



(e)          The date of Participant’s Termination of Service by the Company or
any of its Affiliates by reason of Participant’s discharge for Cause;

(f)           Notwithstanding the foregoing, immediately prior to a Change of
Control (as defined in the Plan) the vesting provisions of all Stock Options
held by the Participant shall become fully vested. The Options held by the
Participant upon a Change of Control shall expire upon twelve month anniversary
of the consummation of such a Change of Control.

Participant acknowledges that an Incentive Stock Option exercised more than
three months after Participant’s Termination of Employment, other than by reason
of death or Disability, will be taxed as a Nonstatutory Stock Option.

 

3.4         Special Tax Consequences. Participant acknowledges that, to the
extent that the aggregate Fair Market Value (determined as of the time the
Option is granted) of all Shares with respect to which Incentive Stock Options,
including the Option, are exercisable for the first time by Participant in any
calendar year exceeds $100,000, the Option and such other options shall be
Nonstatutory Stock Options to the extent necessary to comply with the
limitations imposed by Section 422(d) of the Code. Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other Incentive Stock Options into account in the order
in which they were granted, as determined under Section 422(d) of the Code and
the Treasury Regulations thereunder.

ARTICLE 4

 

Exercise of Option

 

4.1         Person Eligible to Exercise. Except as provided in Sections 5.2(b)
and 5.2(c), during the lifetime of Participant, only Participant may exercise
the Option or any portion thereof. After the death of Participant, any
exercisable portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 3.3, be exercised by Participant’s personal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.

4.2         Partial Exercise. Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable under Section 3.3.

4.3         Manner of Exercise. The Option, or any exercisable portion thereof,
may be exercised solely by delivery to the Secretary of the Company or the
Secretary’s office of all of the following prior to the time when the Option or
such portion thereof becomes unexercisable under Section 3.3:

(a)          An Exercise Notice electronically or in writing signed by
Participant or any other person then entitled to exercise the Option or portion
thereof, stating that the Option or portion thereof is thereby exercised, such
notice complying with all applicable rules established by the

 

4

 

--------------------------------------------------------------------------------



Administrator. Such notice shall be substantially in the form attached as
Exhibit B to the Grant Notice (or such other form as is prescribed by the
Administrator);

(b)          The receipt by the Company of full payment for the Shares with
respect to which the Option or portion thereof is exercised, including payment
of any applicable withholding tax, which may be in one or more of the forms of
consideration permitted under Section 4.4;

(c)          A bona fide written representation and agreement, in such form as
is prescribed by the Administrator, signed by Participant or the other person
then entitled to exercise such Option or portion thereof, stating that the
Shares are being acquired for Participant’s own account, for investment and
without any present intention of distributing or reselling said Shares or any of
them except as may be permitted under the Securities Act of 1933 (the
“Securities Act”) and then applicable rules and regulations thereunder and any
other applicable law, and that Participant or other person then entitled to
exercise such Option or portion thereof will indemnify the Company against and
hold it free and harmless from any loss, damage, expense or liability resulting
to the Company if any sale or distribution of the Shares by such person is
contrary to the representation and agreement referred to above. The
Administrator may, in its absolute discretion, take whatever additional actions
it deems appropriate to ensure the observance and performance of such
representation and agreement and to effect compliance with the Securities Act
and any other federal or state securities laws or regulations and any other
applicable law. Without limiting the generality of the foregoing, the
Administrator may require an opinion of counsel acceptable to it to the effect
that any subsequent transfer of Shares acquired on an Option exercise does not
violate the Securities Act, and may issue stop-transfer orders covering such
Shares. Share certificates evidencing Shares issued on exercise of the Option
shall bear an appropriate legend referring to the provisions of this subsection
(c) and the agreements herein. The written representation and agreement referred
to in the first sentence of this subsection (c) shall, however, not be required
if the Shares to be issued pursuant to such exercise have been registered under
the Securities Act, and such registration is then effective in respect of such
Shares; and

 

(d)          In the event the Option or portion thereof shall be exercised under
Section 4.1 by any person or persons other than Participant, appropriate proof
of the right of such person or persons to exercise the Option.

4.4         Method of Payment. Payment of the exercise price shall be by any of
the following, or a combination thereof, at the election of the Participant:

 

(a)

by cash, check, or other cash equivalent approved by the Administrator;

(b)          by the tendering of other Shares to the Company or the attestation
to the ownership of the Shares that otherwise would be tendered to the Company
in exchange for the Company’s reducing the number of Shares issuable upon the
exercise of the Option. Shares tendered or attested to in exchange for Shares
issued under the plan must be held by the Service Provider for at least six
months prior to their tender or their attestation to the Company and may not be
shares of Restricted Stock at the time they are tendered or attested to. The
Administrator shall determine acceptable methods for tendering or attesting to
Shares to exercise an Option under the Plan and may impose such limitations and
prohibitions on the use of Shares to exercise Options as it

 

5

 

--------------------------------------------------------------------------------



deems appropriate. For purposes of determining the amount of the Option price
satisfied by tendering or attesting to Shares, such Shares shall be valued at
their Fair Market Value on the date of tender or attestation, as applicable;

(c)          in a broker-assisted cashless exercise by delivering irrevocable
instructions to the Company to deliver the Shares issuable upon exercise of the
Option promptly to a broker (acceptable to the Company) for the Participant’s
account, and by delivering to the broker irrevocable instructions to sell Shares
sufficient to pay the exercise price and upon such sale to deliver the exercise
price to the Company. The Participant may use this form of exercise only if the
exercise would not subject the Participant to liability under Section 16(b) of
the Exchange Act or would be exempt pursuant to Rule 16b-3 promulgated under the
Exchange Act or any other exemption from such liability. The Company shall
deliver an acknowledgement to the broker upon receipt of instructions to deliver
the Shares, and the Company shall deliver the Shares to such broker upon the
settlement date. Upon receipt of the Shares from the Company, the broker shall
deliver to the Company cash sale proceeds sufficient to cover the exercise price
and any applicable withholding taxes due. Shares acquired by a cashless exercise
shall be deemed to have a Fair Market Value on the Option exercise date equal to
the gross sales price at which the broker sold the Shares to pay the exercise
price; or

(d)          by using such other methods of payment that the Administrator, at
its discretion, deems appropriate from time to time.

4.5         Conditions to Issuance of Stock Certificates. The Shares deliverable
upon the exercise of the Option, or any portion thereof, may be either
previously authorized but unissued Shares or issued Shares which have then been
reacquired by the Company. Such Shares shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any Shares purchased upon
the exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:

(a)          The admission of such Shares to listing on all stock exchanges on
which such Shares are then listed;

(b)          The completion of any registration or other qualification of such
Shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;

(c)          The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;

(d)          The receipt by the Company of full payment for such Shares,
including payment of any applicable withholding tax (subject to any minimum
statutory withholding limits), which may be in one or more of the forms of
consideration permitted under Section 4.4; In no event shall  the amount
withheld for taxes  exceed  the minimum statutory withholding limit; and

 

6

 

--------------------------------------------------------------------------------



(e)          The lapse of such reasonable period of time following the exercise
of the Option as the Administrator may from time to time establish for reasons
of administrative convenience.

4.6         Rights as Stockholder. The holder of the Option shall not be, nor
have any of the rights or privileges of, a stockholder of the Company in respect
of any Shares purchasable upon the exercise of any part of the Option unless and
until such Shares shall have been issued by the Company to such holder (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 2.3 of the Plan.

ARTICLE 5

 

Other Provisions

5.1         Administration. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the Option.

 

5.2

Option Not Transferable.

(a)          Subject to Section 5.2(b), the Option may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution, unless and until the Shares underlying the Option have been
issued, and all restrictions applicable to such Shares have lapsed. Neither the
Option nor any interest or right therein shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

(b)          Notwithstanding any other provision in this Agreement, with the
consent of the Administrator and to the extent the Option is not intended to
qualify as an Incentive Stock Option, the Option may be transferred to one or
more members of the Participant’s immediate family, to trusts for the benefit of
such family members, or to partnerships in which such family members are the
only partners, or to limited liability companies in which such family members
are the only members (each a “Permitted Transferee”), provided that the
Permitted Transferee agrees in writing with the Company to be bound by all of
the terms and conditions of the Plan and this Option Agreement.

 

7

 

--------------------------------------------------------------------------------



(c)          Unless transferred to a Permitted Transferee in accordance with
Section 5.2(b), during the lifetime of Participant, only the Participant may
exercise the Option or any portion thereof. Subject to such conditions and
procedures as the Administrator may require, a Permitted Transferee may exercise
the Option or any portion thereof during Participant’s lifetime. After the death
of Participant, any exercisable portion of the Option may, prior to the time
when the Option becomes unexercisable under Section 3.3, be exercised by
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.

 

5.3

Restrictive Legends and Stop-Transfer Orders.

(a)          The share certificate or certificates evidencing the Shares
purchased hereunder shall be endorsed with any legends that may be required by
state or federal securities laws.

(b)          Participant agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

(c)          Company shall not be required: (i) to transfer on its books any
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement, or (ii) to treat as owner of such Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares shall have been so transferred.

5.4         Shares to Be Reserved. The Company shall at all times during the
term of the Option reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of this Agreement.

5.5         Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant’s signature on
the Grant Notice. By a notice given pursuant to this Section 5.5, either party
may hereafter designate a different address for notices to be given to that
party.

5.6         Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

5.7         Stockholder Approval. The Plan will be submitted for approval by the
Company’s stockholders within twelve months after the date the Plan was
initially adopted by the Board. The Option may not be exercised to any extent by
anyone prior to the time when the Plan is approved by the stockholders, and if
such approval has not been obtained by the end of said twelve month period, the
Option shall thereupon be canceled and become null and void.

5.8         Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of Missiouri, without
regard to the conflicts of law principles thereof. Should any provision of this
Agreement be determined by a court of law to be illegal or

 

8

 

--------------------------------------------------------------------------------



unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

5.9         Conformity to Securities Laws. Participant acknowledges that the
Plan is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

5.10       Amendments. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by Participant or such other person
as may be permitted to exercise the Option pursuant to Section 4.1 and by a duly
authorized representative of the Company.

5.11       Successors and Assigns. The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth in Section 5.2, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

5.12       Notification of Disposition. If this Option is designated as an
Incentive Stock Option, Participant shall give prompt notice to the Company of
any disposition or other transfer of any Shares acquired under this Agreement if
such disposition or transfer is made (a) within two years from the Grant Date
with respect to such Shares or (b) within one year after the transfer of such
Shares to him. Such notice shall specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by Participant in such disposition or other
transfer.

5.13       Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

5.14       Change in Control. In the event of a Change in Control (as defined in
the Plan), the Company, the Board, or the board of directors of any corporation
assuming the obligations of the Company may, in its discretion, take any one or
more of the following actions:

(a)          provide that the Option shall be assumed, or an equivalent option
shall be substituted, by the acquiring or succeeding corporation (or its
Affiliate);

(b)          upon written notice to the Participant, provide that any
unexercised portion of the Option will terminate immediately prior to the
consummation of the Change in Control, unless exercised by the Participant
within a specified period following the date of such notice;

 

9

 

--------------------------------------------------------------------------------



(c)          terminate the Option in exchange for a cash payment equal to the
excess of the Fair Market Value of the Shares subject to the Option (to the
extent then exercisable) over the exercise price thereof;

(d)          terminate the Option in exchange for the right to participate in
any stock option or other employee benefit plan of any successor corporation
(giving proper credit for the portion of the Option, which has otherwise vested
and become exercisable prior to any such Change in Control);

(e)          in the event of a merger under the terms of which holders of Shares
will receive upon consummation thereof a cash payment for each Share surrendered
in the merger (the "Merger Price"), make or provide for a cash payment to the
Participant equal to the difference between (x) the Merger Price times the
number of Shares subject to the Option (to the extent then exercisable at prices
not in excess of the Merger Price) and (y) the aggregate exercise price of the
Option in exchange for the termination of the Option; or

 

5.15

Cause Defined. “Cause” shall mean:

(a)          any breach or violation by the Participant of any provision of any
agreement to which the Participant and the Company are parties, including, but
not limited to, this Option Agreement, any employment agreement, any agreement
containing covenants not to compete and covenants relating to the protection of
confidential information and proprietary rights of the Company, or any agreement
relating to nonsolicitation or nondisparagement;

(b)          any act or omission to act by the Participant (other than the
Participant’s resignation or retirement) which would reasonably be likely to
have the effect of injuring the reputation, business or business relationships
of the Company or impairing the Participant’s ability to perform services for
the Company;

(c)          the Participant’s conviction (including any pleas of guilty or nolo
contendre) of any crime (other than ordinary traffic violations);

(d)          any material misconduct or willful and deliberate non-performance
of duties by the Participant in connection with the business or affairs of the
Company;

(e)          the Participant’s theft, dishonesty, misrepresentation or
falsification of the Company’s documents or records;

(f)           the Participant’s improper use or disclosure of the Company’s
confidential or proprietary information; or

(g)          the Participant’s use of the facilities or premises of the Company
to conduct unlawful or unauthorized activities or transactions.

For purposes of this section, the term “Company” shall include any parent and
any subsidiary of the Company

 

10

 

--------------------------------------------------------------------------------



5.16       Entire Agreement. The Plan and this Agreement (including all Exhibits
hereto) constitute the entire agreement of the parties and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof.

 

11

 

--------------------------------------------------------------------------------



EXHIBIT B

 

To Stock Option Grant Notice

Form of Exercise Notice

 

Effective as of today,_____________, 200_, the undersigned (“Participant”)
hereby elects to exercise Participant’s option to purchase the number of shares
of common stock specified below (the “Shares”) of Young Innovations, Inc., a
Missouri corporation (the “Company”), under and pursuant to the 2006 Long-Term
Incentive Plan (the “Plan”) and the Stock Option Grant Notice and Stock Option
Agreement dated as of (the “Option Agreement”). Capitalized terms used herein
without definition shall have the meanings given in the Plan and, if not defined
in the Plan, the Option Agreement.

 

Grant Date:

 

Number of Shares as to which Option is Exercised:

________________________

 

Exercise Price per Share:

 

Total Exercise Price:

 

Certificate to be issued in name of:

 

Payment delivered:

$

(Representing herewith: the full exercise price for

the Shares, as well as any applicable withholding tax)

 

Form of Payment:

(Please Specify)

 

Type of Option: o Incentive Stock Option

o Nonstatutory Stock Option

 

 

Participant acknowledges that Participant has received, read and understood the
Plan and the Option Agreement. Participant agrees to abide by and be bound by
their terms and conditions. Participant understands that Participant may suffer
adverse tax consequences as a result of Participant’s purchase or disposition of
the Shares. Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice. The Plan and Option Agreement are incorporated herein by
reference. This Agreement, the Plan and the Option Agreement constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof.

 

12

 

--------------------------------------------------------------------------------



 

By:

Accepted:

 

 

[

]

By:

 

 

 

13

 

 